It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for the reason that the court of common pleas erred on the trial of said case in refusing to admit in evidence the two letters marked Exhibit 19 and Exhibit 21 and attached to the bill of exceptions, and also for' the reason that the said court erred in directing a verdict for the defendant. And this court proceeding to render the judgment which the said circuit court should have rendered, it is hereby ordered and adjudged that the judgment of said court of common pleas he and it hereby is reversed and said cause is remanded to the court of common pleas for further proceedings according to law.
Shauck, C. J., Price, Summers, Spear and Davis, JJ., concur.